UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6211


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

PANAGOITIS SKORDALOS,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     Richard D. Bennett, District Judge.
(1:06-cr-00107-RDB-1; 1:08-cv-01049-RDB)


Submitted:    September 29, 2009            Decided:   October 5, 2009


Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Panagoitis Skordalos, Appellant Pro Se.    Traci L. Robinson,
OFFICE OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Panagoitis          Skordalos       seeks      to    appeal       the    district

court’s order denying relief on his 28 U.S.C.A. § 2255 (West

Supp.   2009)    motion.         The    order      is    not     appealable         unless   a

circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2006).                    A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional        right.”         28     U.S.C.      § 2253(c)(2)         (2006).        A

prisoner     satisfies         this        standard       by     demonstrating             that

reasonable      jurists     would       find      that    any     assessment         of     the

constitutional        claims    by     the    district     court        is   debatable       or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                  Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                   We have

independently reviewed the record and conclude that Skordalos

has not made the requisite showing.                        Accordingly, we deny a

certificate      of     appealability,            deny     Skordalos’          motion       for

appointment of counsel, and dismiss the appeal.                                We dispense

with oral argument because the facts and legal contentions are

adequately      presented      in    the     materials         before    the       court    and

argument would not aid the decisional process.

                                                                                   DISMISSED



                                              2